Citation Nr: 1211821	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-16 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a (compensable) rating for excision of basal cell carcinoma of the left cheek, right upper lip, upper extremity, left shin and lower back.  

2.  Entitlement to a (compensable) rating for recurrent actinic keratosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION


The Veteran served on active duty from October 1939 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable rating for the issues on appeal.  

In 'January 2008, the Board remanded the instant claims for a statement of the case (SOC) because the Veteran had filed disagreement (NOD) to the April 2007 rating decision and no SOC had been issued at that time.  See Manlincon v. West, 12 Vet.App. 238 (1999).  The SOC was issued in June 2008 and the Veteran therein filed a substantive appeal (VA Form 9) that same month.  The issues are now in appellate status.  

The Veteran's representative has raised the issues of reopening the claims for a lower back condition and vertigo.  These issues being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his excision of basal cell carcinoma of the left cheek, right upper lip, right upper extremity, left shin and low back and his recurrent actinic keratosis are more severe than the current noncompensable ratings reflect.  He claims that the conditions are recurring and that in the area where he shaves, they are painful.  

The Veteran was most recently provided a VA examination in January 2011 in order to assess the severity of his service connected basal cell carcinomas and actinic keratoses.  The examination is want of sufficient findings to address this question.  Specifically, the examiner mere noted that the Veteran had "many keratotic spots all over body including scalp," and that no lesion was larger than 1 cm., infected, or tender.  No findings were made as to whether any 8 characteristics of disfigurement, as set forth under 38 C.F.R. § 4.118, Diagnostic Code 7800, had been shown.  Unretouched color photographs of the Veteran's head, face, and neck were not taken.  See Note (3) of Diagnostic Code 7800.  He also failed evaluate the spots or measure them in connection with the claim.  Further, and while not dispositive, the Veteran's claims file, which includes many recent private dermatology reports, was not reviewed.

Notwithstanding the foregoing, the Veteran has been seen on a number of occasions by his private physicians for these skin conditions.  In March 2008, his private physician indicates that he was treated for eczema.  It is not clear from the record if the Veteran's eczema is part and parcel of one or the other of his skin conditions.  The private records from June 2009 to December 2011 indicated, in pertinent part, that he had and was treated for squamous cell cancer of the right chest, posterior back of the neck, and right am.  The June 2009 report indicated that dermal invasion of the squamous cell cancer of the right chest could not be ruled out.  Basal cell carcinoma of the right eyebrow was also treated.  He was also treated in December 2010 by VA for basal cell carcinoma of the face and scalp.  

It is clear that the other areas of the (basal cell carcinoma) skin have not been evaluated in connection with the claim.  Moreover, his squamous cell carcinoma has not been attributed to the basal cell carcinoma and/or the actinic keratosis, nor has his eczema.  The issues of squamous cell carcinoma and eczema are inextricably intertwined with the issues on appeal and must be adjudicated prior to final determination of the claims.  See Harris v. Derwinski, 1 Vet.App. 180 (1990).  It must be determined which one of the skin disorders the squamous carcinoma and/or eczema are related to, and appropriately addressed those findings in the rating.  

The claims file reflects that the Veteran receives VA medical treatment for his skin disorders from the VA Medical Center (VAMC) in Tampa Bay, Florida.  However, as the claims file only includes treatment records from that facility dated up to August 2011, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be contacted and asked to provide the names and addresses of all VA and non-VA health care providers that have treated him for his basal cell carcinomas and actinic keratoses, and any related skin disorder, since October 2006.  Regardless as to whether he responds, obtain VA clinical records pertaining to the Veteran's skin disabilities from the Tampa VAMC for the period from August 2011 to the present.  

All attempts to procure the above records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

2.  The RO should schedule the Veteran for a VA skin examination.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Unretouched color photographs should be performed in connection with this examination.  

The physician should provide a report indicating whether or not the Veteran has associated skin changes which are analogous to residual scarring associated with his service-connected skin disabilities.  If so, the examiner should indicate whether the scarring/changes are deep and nonlinear, or whether they are unstable and painful.  A deep scar is one associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The examiner should indicate how many scars/skin changes are unstable and painful, if any.  Also, the examiner should report the total area of the body, reported in square inches or square centimeters, affected by residual scarring/skin changes.  The examiner should also discuss the location of each body part of the scars/skin changes and the dimensions of the area covered by such should be reported.  

As for the Veteran's head, face, or neck, the examiner should indicate if those scarring/skin changes show a scar 5 or more inches (13 cm); scar at least one quarter inch (.06 cm) wide at the widest part; if the surface contour of the scar(s) is elevated or depressed on palpation; if the scar(s) is adherent to underlying tissue; if the skin is hyper- or hypo-pigmented in an area exceeding six square inches (39 sq cm); if the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches (39 sq cm); if there is underlying soft tissue missing in an area exceeding six square inches (39 sq cm); or if there is skin indurated and inflexible in an area exceeding six square inches (39 sq cm).  

The examiner should also determine if the Veteran has eczema and determine if it is related to either of the Veteran's skin disabilities.  The examiner should also determine if his squamous cell carcinoma is related to either of his skin disabilities, and thereafter, if the answer is affirmative, the eczema and/or squamous cell carcinoma should be evaluated in connection with appropriate skin disability.  If eczema is found to be related, the examiner should identify the percentage of the Veteran's entire body associated with his eczema/skin condition and the percentage of exposed areas associated with his eczema/skin condition.  The examiner should also indicate whether the Veteran is prescribed topical therapy or intermittent systemic therapy such as corticosteroids, or other immunosuppressive drugs and the total duration of time needed for this therapy during a 12-month period.  The examiner should also report the name of the systemic corticosteroid and/or immunosuppressive drug prescribed and the date the Veteran was prescribed the medication for use for his skin disability.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide reasons for such a conclusion.  

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's increased rating claim should be readjudicated.  If the decision is adverse, the Veteran and his representative should then be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



